DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to Applicant’s filing dated 01/22/2019. Claims 1-13 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2019 and 04/15/2020 have been considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority for Application No. JP2018010751, filed on 01/25/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: an issuer configured, a data receptor configured to, a plan creator configured to, and information request receptor in claims 1-5, 8, 11 and 12.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
	In particular, an issuer configured, a data receptor configured to, a plan creator configured to, and information request receptor. It is unclear what structure corresponds to each of the claimed “an issuer, a data receptor, a plan creator and information request receptor.” Applicant’s specification is silent as to the structure for these claimed terms. Therefore, claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), sixth paragraph. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor (or for application subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, the recitations, “an issuer configured, a data receptor configured to, a plan creator configured to, and information request receptor,” are limitations that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. As discussed above, claims 1 and 11 appear to invoke 35 U.S.C. 112(f). Examiner is unable to find the corresponding structure in the specification. It is unclear what structure corresponds to each of the limitations disclosed above. Therefore, Claims 1-13 are rejected under 35 U.S.C. 112(b). Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claims 1 and 11:
	Under Step 1: Claim 1 is directed towards a server device for collecting a plurality of types of data that are acquired by a plurality of terminals and include duplicate data. Claim 11 is directed towards an information collection method of a server device for collecting a plurality types of data.
	Under Step 2A – Prong 1:
	Claims 1 and 11 recite the abstract idea concept of a server device for collecting a plurality of types of data. This abstract idea is described in at least claims 1 and 11 by n issuer configured to issue an information request in which one or a plurality of attributes of required data; a data receptor configured to receive data acquired by each of the terminals; and a plan creator configured to determine a plan including a timing when a new information request for, of the plurality of types of data, data that is not acquired by the server device is issued after the issue of the information request, wherein the issuer issues the information request according to the plan. These steps fall into the mental processes grouping of abstract ideas as they include issue an information request in which one or a plurality of attributes of required data, a data receptor configured to receive data and issuing information according to the plan. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover the performance of the limitations in the mind but for the recitation of generic computer components.
	With respect to claims 1 and 11, other than reciting, “towards a server device for collecting a plurality of types of data,” nothing in limitations described above precludes the ideas fro practically being performed in the humand mind. For example, issuing an information request in which one or a plurality of attributes of required data; a data receptor configured to receive data acquired by each of the terminals, language the claim encompasses a server device collecting information and distributing the information.
	Under Step 2A – Prong 2:
	The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate into a practical application.
	Claim 1, recites a server device for collecting a plurality of types of data that is simply employed as a tool to collecting information and displaying results, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. These additional steps amount necessary data gathering and generic computer components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
	Claim 11 recites similar limitations and is rejected similarly.
	Under Step 2B:
	For the same reasons addressed above with respect to Step 2A, the additional elements recited in claims 1 and 11 fail to amount to inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
	Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
	Regarding claims 2-10, 12 and 13:
	Dependent claims 2-10, 12 and 13 only recite limitations further defining the mental processes and recite further data gathering. These limitations are considered mental processes without any significantly more elements to the abstract idea. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole claims, 2-10, 12 and 13 are not patent eligible.
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al., US 20080091339 A1, in view of Huang et al., US 20030169749 A1, hereinafter referred to as Nagase and Huang, respectively.
Regarding claim 1, Nagase discloses a server device for collecting a plurality of types of data that are acquired by a plurality of terminals and include duplicate data, the server device comprising: 
an issuer configured to issue an information request in which one or a plurality of attributes of required data are described (Navigation system 1 may be configured with a navigation device 2 installed on each probe car 6, an information delivery center 3 as an information center that delivers information for updating map information and traffic information to the navigation device 2, and a network 4 – See at least ¶27 and FIG.1 The data stored may include data relating to corners representing such as curvature radii, intersections, T-shaped intersections, and entrance and exit of corners. The data stored may include data relating to road attributes – See at least ¶37); 
a data receptor configured to receive data acquired by each of the terminals (The information for updating map information and traffic information may include traffic congestion information made based on probe information that is collected from each of the navigation devices 2. The navigation device 2 and the information delivery center 3 may be configured to send and receive various types of information via the network 4 – See at least ¶27).

Nagase fails to explicitly disclose a plan creator configured to determine a plan including a timing when a new information request for, of the plurality of types of data, data that is not acquired by the server device is issued after the issue of the information request, wherein the issuer issues the information request according to the plan.
However, Huang teaches:
a plan creator configured to determine a plan including a timing when a new information request for, of the plurality of types of data, data that is not acquired by the server device is issued after the issue of the information request (Another example involves a scheduled broadcast, which has differing characteristics from applications involving only asynchronous events where the time of events is unpredictable and random. First, the event is scheduled to take place at a known time. Secondly, an event does not need to be a succinct piece of information. Instead, it could be a massive amount of data. Directing this massive load of data to the parts of the network where interested subscribers are found requires substantial server processing – See at least ¶6), 
wherein the issuer issues the information request according to the plan (If intelligent router 92 receives a request for data (step 330), it retrieves cached data, using the index, according to the request (step 332). Intelligent router 92 transfers the cached data to backbone router 95 or other routing entity for eventual transmission to the requestor or others – See at least ¶96).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core based upon a payload in the packet and using channels providing logical connections for the routing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagase and include the feature of a plan creator configured to determine a plan including a timing when a new information request for, of the plurality of types of data, data that is not acquired by the server device is issued after the issue of the information request, wherein the issuer issues the information request according to the plan, as taught by Huang, to transmit the selected probe information to an information center.

Regarding claim 2, Nagase fails to explicitly disclose wherein the plan creator determines the timing when the new information request is issued, such that a predicted value of the number of times of acquisition of data required for the number of types of data collected by the server device to reach a predetermined target number is minimized.
However, Huang teaches wherein the plan creator determines the timing when the new information request is issued, such that a predicted value of the number of times of acquisition of data required for the number of types of data collected by the server device to reach a predetermined target number is minimized (Another example involves a scheduled broadcast, which has differing characteristics from applications involving only asynchronous events where the time of events is unpredictable and random. First, the event is scheduled to take place at a known time. Secondly, an event does not need to be a succinct piece of information. Instead, it could be a massive amount of data. Directing this massive load of data to the parts of the network where interested subscribers are found requires substantial server processing – See at least ¶6).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core based upon a payload in the packet and using channels providing logical connections for the routing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagase and include the feature of wherein the plan creator determines the timing when the new information request is issued, such that a predicted value of the number of times of acquisition of data required for the number of types of data collected by the server device to reach a predetermined target number is minimized, as taught by Huang, to transmit the selected probe information to an information center.

Regarding claim 3, Nagase fails to explicitly disclose wherein the plan creator issues the new information request at a timing when a value, which is obtained by dividing the number of times of acquisition of data that is collected by the server device from when a previous request is issued to when the new information request is issued by the number of types of data that are not acquired when the previous information request is issued, is equal to a shown below: 
    PNG
    media_image1.png
    18
    250
    media_image1.png
    Greyscale
 where y is a difference between the predetermined target number and the number of collected types of data that are already collected when the previous information request is issued, and n is the number of types of data that are not acquired when the previous information request is issued.
However, Huang discloses wherein the plan creator issues the new information request at a timing when a value, which is obtained by dividing the number of times of acquisition of data that is collected by the server device from when a previous request is issued to when the new information request is issued by the number of types of data that are not acquired when the previous information request is issued, is equal to a shown below: 
    PNG
    media_image1.png
    18
    250
    media_image1.png
    Greyscale
 where y is a difference between the predetermined target number and the number of collected types of data that are already collected when the previous information request is issued, and n is the number of types of data that are not acquired when the previous information request is issued (The syntax for subject filters can possibly use wildcards, and the syntax for attribute filters can use Boolcan expressions, both of which are further explained below. The term "filter" is used to describe a set of events that a subscriber is interested in receiving from publishers. Routing rules are generated from the filters and are used by intelligent routers to make routing decisions – See at least ¶39).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core based upon a payload in the packet and using channels providing logical connections for the routing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagase and include the feature of wherein the plan creator issues the new information request at a timing when a value, which is obtained by dividing the number of times of acquisition of data that is collected by the server device from when a previous request is issued to when the new information request is issued by the number of types of data that are not acquired when the previous information request is issued, as taught by Huang, to transmit the selected probe information to an information center.

Regarding claim 4, Nagase fails to explicitly discloses wherein the plan creator repeatedly executes a process for determining the timing when the new information request is issued after the issue of the information request to determine a plurality of the timings when the new information request is issued, and the issuer issues the new information request at 38OP-18102-US each of the timings.
However, Huang teaches wherein the plan creator repeatedly executes a process for determining the timing when the new information request is issued after the issue of the information request to determine a plurality of the timings when the new information request is issued, and the issuer issues the new information request at 38OP-18102-US each of the timings (Another example involves a scheduled broadcast, which has differing characteristics from applications involving only asynchronous events where the time of events is unpredictable and random. First, the event is scheduled to take place at a known time. Secondly, an event does not need to be a succinct piece of information. Instead, it could be a massive amount of data. Directing this massive load of data to the parts of the network where interested subscribers are found requires substantial server processing – See at least ¶6. Intelligent router 92 transfers the cached data to backbone router 95 or other routing entity for eventual transmission to the requestor or others. Method 320 can be repeatedly executed in order to continually cache data and retrieve cache data in response to requests – See at least ¶96).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core based upon a payload in the packet and using channels providing logical connections for the routing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagase and include the feature of wherein the plan creator repeatedly executes a process for determining the timing when the new information request is issued after the issue of the information request to determine a plurality of the timings when the new information request is issued, and the issuer issues the new information request at 38OP-18102-US each of the timings, as taught by Huang, to transmit the selected probe information to an information center.

Regarding claim 5, Nagase fails to explicitly disclose wherein the plan creator repeatedly determines the timing when the new information request is issued until an effect obtained by performing the new information request to reduce the predicted value becomes less than a cost required for the issue of the new information request.
However, Huang teaches wherein the plan creator repeatedly determines the timing when the new information request is issued until an effect obtained by performing the new information request to reduce the predicted value becomes less than a cost required for the issue of the new information request (Another example involves a scheduled broadcast, which has differing characteristics from applications involving only asynchronous events where the time of events is unpredictable and random. First, the event is scheduled to take place at a known time. Secondly, an event does not need to be a succinct piece of information. Instead, it could be a massive amount of data. Directing this massive load of data to the parts of the network where interested subscribers are found requires substantial server processing – See at least ¶6).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core based upon a payload in the packet and using channels providing logical connections for the routing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagase and include the feature of wherein the plan creator repeatedly determines the timing when the new information request is issued until an effect obtained by performing the new information request to reduce the predicted value becomes less than a cost required for the issue of the new information request, as taught by Huang, to transmit the selected probe information to an information center.




Regarding claim 6, Nagase discloses wherein the information request is information indicative of an attribute of data that is already acquired by the server device (Navigation system 1 may be configured with a navigation device 2 installed on each probe car 6, an information delivery center 3 as an information center that delivers information for updating map information and traffic information to the navigation device 2, and a network 4 – See at least ¶27 and FIG.1 The data stored may include data relating to corners representing such as curvature radii, intersections, T-shaped intersections, and entrance and exit of corners. The data stored may include data relating to road attributes – See at least ¶37).

Regarding claim 7, Nagase fails to explicitly disclose wherein the information indicative of the attribute of the data that is already acquired by the server device is indicated by using a Bloom filter.
However, Huang teaches wherein the information indicative of the attribute of the data that is already acquired by the server device is indicated by using a Bloom filter (While this marshaling convention orders and groups attribute tests according to the DNF of the attribute filter, an infrastructure element (such as a router) may choose to evaluate the tests in some other order (perhaps according to dynamically derived local data about the probability of success or failure of the different tests) in order to make the overall evaluation of the attribute filter more efficient – See at least ¶117).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core based upon a payload in the packet and using channels providing logical connections for the routing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagase and include the feature of wherein the information indicative of the attribute of the data that is already acquired by the server device is indicated by using a Bloom filter, as taught by Huang, to transmit the selected probe information to an information center.

Regarding claim 8, Nagase discloses an information collection system comprising:; one or a plurality of terminals, wherein the server device collects data acquired in each 39OP-18102-US of the terminals, each of the terminals includes: an information request receptor configured to receive an information request issued from the server device; a data acquirer configured to acquire the data; and an information transmitter configured to transmit the data to the server device, wherein the information transmitter transmits information that the server device requires in a case where the terminal receives the information request from the server device (Navigation system 1 may be configured with a navigation device 2 installed on each probe car 6, an information delivery center 3 as an information center that delivers information for updating map information and traffic information to the navigation device 2, and a network 4 – See at least ¶27 and FIG.1 The data stored may include data relating to corners representing such as curvature radii, intersections, T-shaped intersections, and entrance and exit of corners. The data stored may include data relating to road attributes – See at least ¶37).


Regarding claim 9, Nagase discloses wherein each of the terminals suspends acquisition of data that is not requested in the information request, and abandons the data in a case where the terminal stores the data (Another example involves a scheduled broadcast, which has differing characteristics from applications involving only asynchronous events where the time of events is unpredictable and random. First, the event is scheduled to take place at a known time. Secondly, an event does not need to be a succinct piece of information. Instead, it could be a massive amount of data. Directing this massive load of data to the parts of the network where interested subscribers are found requires substantial server processing – See at least ¶6).

Regarding claim 10, Nagase discloses wherein the data is map data, and each of the terminals is one of a plurality of mobile terminals, and acquires the map data and transmits the map data to the server device (A map information updating process of extracting updating information for updating map information of a predefined area within the map information stored in the navigation device 2 to that of a new version from the center map information database 14 based on the request from the navigation device 2 and delivering it to the navigation device – See at least ¶31).

Regarding claim 11, Nagase discloses an information collection method of a server device for collecting a plurality of types of data that are acquired by a plurality of terminals and include duplicate data, the information collection method comprising: 
an issue step of issuing an information request in which one or a plurality of attributes of required data are described (Navigation system 1 may be configured with a navigation device 2 installed on each probe car 6, an information delivery center 3 as an information center that delivers information for updating map information and traffic information to the navigation device 2, and a network 4 – See at least ¶27 and FIG.1 The data stored may include data relating to corners representing such as curvature radii, intersections, T-shaped intersections, and entrance and exit of corners. The data stored may include data relating to road attributes – See at least ¶37); 
a data reception step of receiving data acquired by each of the terminals (The information for updating map information and traffic information may include traffic congestion information made based on probe information that is collected from each of the navigation devices 2. The navigation device 2 and the information delivery center 3 may be configured to send and receive various types of information via the network 4 – See at least ¶27).

Nagase fails to explicitly disclose a plan creation step of determining a plan including a timing when a new information request for, of the plurality of types of data, data that is not acquired by the server device is issued after the issue of the information request, wherein in the issue step, the information request is issued according to the plan..
However, Huang teaches:
a plan creation step of determining a plan including a timing when a new information request for, of the plurality of types of data, data that is not acquired by the server device is issued after the issue of the information request (Another example involves a scheduled broadcast, which has differing characteristics from applications involving only asynchronous events where the time of events is unpredictable and random. First, the event is scheduled to take place at a known time. Secondly, an event does not need to be a succinct piece of information. Instead, it could be a massive amount of data. Directing this massive load of data to the parts of the network where interested subscribers are found requires substantial server processing – See at least ¶6), 
wherein in the issue step, the information request is issued according to the plan (If intelligent router 92 receives a request for data (step 330), it retrieves cached data, using the index, according to the request (step 332). Intelligent router 92 transfers the cached data to backbone router 95 or other routing entity for eventual transmission to the requestor or others – See at least ¶96).
Nagase discloses a navigation device installed on a probe car transmits probe information to an information center. Huang teaches routing packets in a network core based upon a payload in the packet and using channels providing logical connections for the routing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagase and include the feature of a plan creator configured to determine a plan including a timing when a new information request for, of the plurality of types of data, data that is not acquired by the server device is issued after the issue of the information request, wherein the issuer issues the information request according to the plan, as taught by Huang, to transmit the selected probe information to an information center.


Regarding claim 12, Nagase discloses an information collection method of an information collection system that includes the server device and one or a plurality of terminals and in which the server device collects data acquired in each of the terminals, the method comprising: an information request reception step of causing each of the terminals to receive an information 41OP-18102-US request issued from the server device; a data acquisition step of causing each of the terminals to acquire the data; and an information transmission step of causing each of the terminals to transmit the data to the server device, wherein in the information transmission step, information that the server device requires is transmitted in a case where the terminal receives the information request from the server device (Navigation system 1 may be configured with a navigation device 2 installed on each probe car 6, an information delivery center 3 as an information center that delivers information for updating map information and traffic information to the navigation device 2, and a network 4 – See at least ¶27 and FIG.1 The data stored may include data relating to corners representing such as curvature radii, intersections, T-shaped intersections, and entrance and exit of corners. The data stored may include data relating to road attributes – See at least ¶37).

Regarding claim 13, Nagase discloses a non-transitory computer readable storing medium recording a computer program for causing a computer to perform the method (Navigation controller 23 included in the navigation device 2 may have a CPU 41 as an arithmetic device and a controller to control the whole navigation device 2, a RAM 42 used as a working memory when the CPU 41 executes various arithmetic processes – See at least ¶63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662               


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662